Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated November 24, 1975, and made after a hearing, which found petitioner guilty of certain specifications and demoted him from the position of Supervisor, Track, to the position of Assistant Supervisor, Track. Determination confirmed and petition dismissed on the merits, with costs. Upon the evidence adduced at the hearing, we believe that petitioner’s guilt was properly determined, and that the punishment imposed was not so disproportionate to the offenses as to shock *698one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.